        Case 1:20-cv-01237-NBF Document 24-1 Filed 07/02/21 Page 1 of 2




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS


TEJA RAVI,                                   )
                                             )
               Plaintiff,                    )
                                             )       No. 20-1237C
       v.                                    )       (Senior Judge Firestone)
                                             )
                                             )
THE UNITED STATES,                           )
                                             )
               Defendant.                    )


AFFIDAVIT OF ANGELA L. AVERY, UNIT CHIEF, INVESTIGATIONS & OPERATIONS
    I, ANGELA L. AVERY, hereby declare that, to the best of my knowledge, information, and
belief, and under the penalty of perjury, the following is true and correct:

1) My name is Angela Lynn Avery and I serve as the Unit Chief for the U.S. Immigration and
   Customs Enforcement (ICE) Office of Acquisition Management (OAQ) Investigations and
   Operations Support Dallas Office.

2) I have been an ICE employee for over seventeen (17) years and all my time with ICE has been
   in the OAQ Dallas Office as the Senior Supervisory Contracting Officer. I am the Unit Chief
   for the OAQ Investigations and Operations Support Dallas (IOSD) office and provide
   procurement support for goods and services required by the Homeland Security Investigations
   (HSI) program office.

3) I am a Chief of Contracting Office (COCO) as designated by the ICE Head of Contracting
   Activity and I am a Warranted Contracting Officer holding an unlimited warrant. Both the
   COCO authority and Contracting Officer authority are designated by the ICE Head Contracting
   Agent (HCA), who is delegated procurement authority from the U.S. Department of Homeland
   Security (DHS) Chief Procurement Officer. As a Warranted Contracting Officer, I have the
   authority to enter into, administer, and terminate procurement actions.

4) In accordance with the Federal Acquisition Regulations, the only individuals that have the
   authority to contractually bind the Government are:
       a. Warranted Contracting Officers up to their Warrant limit, and
       b. Purchase Cardholders up to the micro-purchase threshold.

5) As the Unit Chief for IOSD, I am the direct supervisor over the ICE National Purchase Card
   Program Office and checked with the Purchase Card Program Manager, to verify if any of the
   individuals in the RAVI case possessed purchase cards. The Purchase Card Program Manager
   is responsible for maintaining the purchase card holder database and certifies individuals that


                                                 1
        Case 1:20-cv-01237-NBF Document 24-1 Filed 07/02/21 Page 2 of 2




   are approved purchase card holders. She verified that none of the ICE employees listed in the
   RAVI case are approved purchase card holders.

6) As the Unit Chief for IOSD, I am a senior level acquisition manager in OAQ and checked with
   the OAQ Acquisition Management Support Unit Chief to verify if any of the individuals in the
   RAVI case possessed warrants. The OAQ Acquisition Management Support Unit Chief is
   responsible for overseeing the contracting officer warrants issued by OAQ on behalf of the
   HCA. She provided me with a spreadsheet that contained all the names of ICE warranted
   contracting officers. I reviewed that spreadsheet against the list of ICE employees in the RAVI
   case and verified none of the individuals are warranted contracting officers.

7) As the Unit Chief for IOSD, I have researched whether anyone associated with the University
   of Farmington undercover operation had authority to enter into a contract to provide
   educational services. I can confirm through my due diligence, no agent or officer, absolutely
   no one, associated with University of Farmington had authority to enter into a contract to
   provide educational services.

   I declare under penalty of perjury the foregoing is true and correct.

                                                     ANGELA L              Digitally signed by ANGELA L
                                                                           AVERY


June 22, 2021
                                                     AVERY                 Date: 2021.06.22 11:02:02
                                                                           -05'00'

Executed on this date                                Angela L. Avery, Unit Chief
                                                     Investigations & Operations
                                                     U.S. Immigration and Customs Enforcement
                                                     Dallas, Texas




                                                2
